Exhibit 10.1

XERIUM TECHNOLOGIES, INC.

2007 SHAREHOLDER RETURN BASED RESTRICTED STOCK UNITS

AGREEMENT

Dated as of May 16, 2007

In recognition of the important contributions that                      (the
“Employee”) can make to the success of Xerium Technologies, Inc. (the “Company”)
and its Affiliates (together with the Company, the “Company Group”), pursuant to
the Xerium Technologies, Inc. 2005 Equity Incentive Plan (the “Plan”), the
Company hereby grants to the Employee the Restricted Stock Units Award described
below.

 

1. The Restricted Stock Units Award. The Company hereby grants to the Employee
                                     Units, subject to the terms and conditions
of this Agreement and the Plan. An Award shall be paid hereunder only to the
extent as provided in this Agreement. The Employee’s rights to the Units are
subject to the restrictions described in this Agreement and the Plan in addition
to such other restrictions, if any, as may be imposed by law.

 

2. Definitions. The following definitions will apply for purposes of this
Agreement. Capitalized terms not defined in the Agreement are used as defined in
the Plan, including without limitation the following terms: “Affiliate”;
“Committee”; and “Covered Transaction”.

 

  (a) “Adjusted Fair Market Value” means the average Fair Market Value over the
twenty trading days prior to the Determination Date.

 

  (b) “Agreement” means this Shareholder Return Based Restricted Stock Units
Agreement granted by the Company and agreed to by the Employee.

 

  (c) “Annual Total Shareholder Return Target” means the target percentage of
Total Shareholder Return per year, as established by the Committee on or prior
to the Grant Date.

 

  (d) “Award” means the grant of Units in accordance with this Agreement.

 

  (e) “Cause” shall mean (i) the Employee’s conviction of or plea of nolo
contendere to a felony or other crime involving moral turpitude; (ii) the
Employee’s fraud, theft or embezzlement committed with respect to the Company or
its Affiliates; (iii) the Employee’s acts or failures to act that cause
demonstrable harm to the Company or any of its Affiliates; or (iv) the
Employee’s willful and continued failure to perform his or her material duties
to the Company and its Affiliates.

 

  (f) “Common Stock” means common stock of the Company, $0.01 par value.

 

- 1 -



--------------------------------------------------------------------------------

  (g) “Determination Date” means each date on which the Total Shareholder Return
Requirement is measured; the first Determination Date shall occur on the twelve
month anniversary following the Grant Date, the subsequent three Determination
Dates shall occur on each of the succeeding three twelve month anniversaries of
the Grant Date.

 

  (h) “Disability” means that the Employee is unable to perform the functions of
his or her position on account of total and permanent disability, as determined
by the Committee in its discretion.

 

  (i) “Earned” means that portion of an Award that has satisfied the applicable
Total Shareholder Return Requirement on a Determination Date, as described in
Section 3, or that has become Earned in connection with a Covered Transaction as
described in Section 6.

 

  (j) “Fair Market Value” means, on the applicable date, or if the applicable
date is not a date on which the NYSE is open the next preceding date on which
the NYSE is open, the last sale price with respect to such Common Stock reported
on the NYSE or, if on any such date such Common Stock is not quoted by NYSE, the
average of the closing bid and asked prices with respect to such Common Stock,
as furnished by a professional market maker making a market in such Common Stock
selected by the Committee in good faith; or, if no such market maker is
available, the fair market value of such Common Stock as of such day as
determined in good faith by the Committee.

 

  (k) “Good Reason Termination” shall mean a termination of employment by the
Employee with “Good Reason”, as such term is defined in the written employment
agreement between the Company and the Employee dated May 19, 2005; provided that
if such term is not defined in such agreement then clause (5) of Section 7(a)
shall be inapplicable.

 

  (l) “Grant Date” means May 16, 2007.

 

  (m) “NYSE” means the New York Stock Exchange.

 

  (n) “Payment Date” means, as to Earned and Vested Units, the earliest of
(1) any date the Company determines that is within 30 days of the date on which
the Units become Vested; or (2) immediately preceding a Covered Transaction
(with respect to Units that become Vested in connection with the Covered
Transaction).

 

  (o) “Retirement” means the date on which the Employee retires, with the
consent of the Committee in its sole discretion, at or after attainment of age
55, provided that the Employee has completed 5 continuous years of service with
the Company Group.

 

  (p) “Total Shareholder Return” means the total return on one share of Common
Stock measured as growth in the per share price of Common Stock (based on the
Fair Market Value on the Grant Date and the Adjusted Fair Market Value on the
Determination Date (except as otherwise provided in Section 6 below)) plus
dividends paid per share of Common Stock, both from the Grant Date until the
Determination Date.

 

- 2 -



--------------------------------------------------------------------------------

  (q) “Total Shareholder Return Requirement” means the target percentage of
Total Shareholder Return required to have been met as of a Determination Date,
as described in Section 3.

 

  (r) “Unit” means a notional unit which is equivalent to a single share of
Common Stock on the Grant Date, subject to Section 8(a)

 

  (s) “Vested” means that portion of the Award to which the Employee has a
nonforfeitable right.

 

  (t) “Vesting Date” means the date which is four years from the Grant Date,
provided that the Employee has been continually employed with the Company Group
from the Grant Date through such date which is four years from the Grant Date.

 

3. Earned Award.

 

  (a) An Award shall be Earned on the following schedule, provided that the
Total Shareholder Return Requirement set forth below is satisfied. In the
schedule below, Annual Total Shareholder Return Target is referred to as “AT”.

 

Determination Date

  

Total Shareholder Return

Requirement

  

Percentage Earned

on Determination Date

First

   AT    25%

Second

   (1 + AT)2 -1    50% (minus any percentage already earned)

Third

   (1 + AT)3 -1    75% (minus any percentage already earned)

Fourth

   (1 + AT)4 -1    100% (minus any percentage already earned)

 

  (b)

In the event that the Total Shareholder Return Requirement on a Determination
Date is not satisfied, but the Total Shareholder Return Requirement for a
subsequent Determination Date is satisfied, that portion of the Award that
previously was not Earned shall become Earned. By way of example, (i) in the
event that the Total Shareholder Return for the first Determination Date is not
satisfied, but at the second Determination Date, the Total Shareholder Return
exceeds the Total Shareholder Return Requirement for such Determination Date,
then 50% of the Award will be Earned; and (ii) in the event that the Total
Shareholder Return for the First Determination Date is not satisfied and at the
second Determination Date the Total Shareholder Return exceeds the Total
Shareholder Return Requirement for the First

 

- 3 -



--------------------------------------------------------------------------------

 

Determination Date but is less than the Total Shareholder Return Requirement for
the Second Determination Date, then none of the Award will be Earned at the
Second Determination Date.

 

  (c) Once Earned pursuant to this Section 3 above, an Award shall remain Earned
notwithstanding that the Total Shareholder Return subsequently decreases at any
future Determination Date. For example, in the event that Total Shareholder
Return at the Second Determination Date exceeds the Total Shareholder Return
Requirement for such Determination Date, but at the Third Determination Date the
Total Shareholder Return is less than the Total Shareholder Return Requirement
for the Second Determination Date, 50% of the Award shall remain Earned.

 

4. Vesting.

Subject to the terms and conditions of this Agreement and the Plan, including
without limitation Sections 6 and 7 below, (a) this Award or any portion thereof
that is Earned shall become Vested upon the Vesting Date, (b) to the extent
that, on the Vesting Date, all or any portion of an Award is not Earned, such
Award or the portion thereof that is not then Earned shall not become Vested and
shall be forfeited automatically and (c) no Award or any portion thereof shall
Vest on the Vesting Date unless the Employee is then, and since the Grant Date
has continuously been, employed by a member of the Company Group.

 

5. Payment of Award.

On the Payment Date, the Company shall issue to the Employee that number of
shares of Common Stock as equals that number of Units which have been both
Earned and Vested.

 

6. Covered Transaction.

In the event of a Covered Transaction, except as otherwise provided in this
Section 6 below, that portion of the Award that is then Earned shall become
Vested and that portion of the Award that is not then Earned shall not be Vested
and shall be forfeited automatically unless the Committee determines, in its
sole discretion, to accelerate the vesting of all or any portion of the Awards
that are not then Vested.

 

  (a) If, in connection with the occurrence of a Covered Transaction prior to
the Vesting Date, the Committee determines that the Total Shareholder Return
from the Grant Date through the date of the Covered Transaction based on the
transaction price per share produces a compound annual growth rate of at least
the Annual Total Shareholder Return Target, then a portion of the Award shall
become Earned and Vested upon the occurrence of the Covered Transaction equal to
the percentage of the Award described in Section 3(a) that would have been
Earned had the Total Shareholder Return Requirement been satisfied on the most
recent Determination Date prior to the occurrence of the Covered Transaction.

 

  (b)

If, in connection with the occurrence of a Covered Transaction prior to the
Vesting Date, the Committee determines that

 

- 4 -



--------------------------------------------------------------------------------

 

Total Shareholder Return based on the transaction price per share exceeds the
Total Shareholder Return Requirement as of any subsequent Determination Date
that would otherwise have occurred following the date of the Covered
Transaction, then the Employee will be deemed to have Earned and become Vested
in that percentage of the Award that would have been Earned as though such
subsequent Determination Date occurred immediately prior to the Covered
Transaction and Total Shareholder Return were determined as set forth in this
clause (b).

 

  (c) By way of example, in the event that in connection with a Covered
Transaction occurring between the second and third Determination Date it is
determined that the Total Shareholder Return is greater than the Total
Shareholder Return Requirement for the Third Determination Date but less than
the Total Shareholder Return Requirement for the Fourth Determination Date and
that the Total Shareholder Requirement had been met for the first Determination
Date but not the second Determination Date, then (x) by operation of clause
(a) above an additional 25% of the Award would be Earned and Vested such that a
total of 50% of the Award would be Earned and Vested before application of
clause (b) above and (y) by operation of clause (b) above another 25% of the
Award would be Earned and Vested such that 75% of the Award would be Earned and
Vested at the date of the Covered Transaction.

 

7. Termination of Employment.

 

  (a) Resignation or Termination by the Company. If the Employee ceases to be
employed by the Company Group prior to the Vesting Date as a result of
resignation, dismissal or any other reason, then this Award shall be forfeited
automatically; provided that in the event that the Employee’s employment
terminates prior to the Vesting Date on account of (1) the Employee’s death,
(2) Disability, (3) Retirement, (4) termination by the Company without Cause, or
(5) a Good Reason Termination, then that portion of the Award that is then
Earned shall be Vested on the date of termination and the remaining portion of
the Award shall be forfeited automatically.

 

  (b) Rights upon Termination Pursuant to Agreement. The Company may provided
rights to the Employee upon in respect of the Award upon termination of
employment that differ from those set forth in Section 7(a) pursuant to an
agreement with such Employee. Except to the extent otherwise addressed in any
such agreement, the provisions of Section 7(a) and the Plan shall control.

 

8. Miscellaneous.

 

  (a) Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award shall be equitably
adjusted.

 

  (b)

No Voting Rights/Dividends. The Award shall not be interpreted to bestow upon
the Employee any equity interest or ownership in the Company or any Affiliate
prior to the Payment Date. The Employee is not entitled to vote any Common

 

- 5 -



--------------------------------------------------------------------------------

 

Stock by reason of the granting of this Award (whether or not Earned) or to
receive or be credited with any dividends declared and payable on any Common
Stock underlying any Award (whether or not Earned) prior to any Payment Date.

 

  (c) No Assignment. No right or benefit or payment under the Plan shall be
subject to assignment or other transfer nor shall it be liable or subject in any
manner to attachment, garnishment or execution.

 

  (d) Withholding. The Employee shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required by law to be
withheld in respect of an Award, no later than the Payment Date. The Company
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind due to the Employee. Such withheld amounts shall include
shares retained from the Award creating the tax obligation, valued at their Fair
Market Value on the date of retention.

 

  (e) Employment Rights. This Agreement shall not create any right of the
Employee to continued employment with the Company or its Affiliates or limit the
right of Company or its Affiliates to terminate the Employee’s employment at any
time and shall not create any right of the Employee to employment with the
Company or any of its Affiliates. Except to the extent required by applicable
law that cannot be waived, the loss of the Award shall not constitute an element
of damages in the event of termination of the Employee’s employment even if the
termination is determined to be in violation of an obligation of the Company or
its Affiliates to the Employee by contract or otherwise.

 

  (f) Unfunded Status. The obligations of the Company hereunder shall be
contractual only. The Employee shall rely solely on the unsecured promise of the
Company and nothing herein shall be construed to give the Employee or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company or any Affiliate.

 

  (g) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision will
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law.

 

  (h) Governing Law. This Agreement and all actions arising in whole or in part
under or in connection herewith, will be governed by and construed in accordance
with the domestic substantive laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction.

 

- 6 -



--------------------------------------------------------------------------------

  (i) 409A. The Award shall be construed and administered consistent with the
intent that it be at all times in compliance with, or exempt from, the
requirements of Section 409A of the Internal Revenue Code and the regulations
thereunder.

 

  (j) Section 162(m). The Award shall be construed and administered consistent
with the intent that it qualify to the maximum extent possible as qualifying
performance-based compensation within the meaning of Section 162(m) of the
Internal Revenue Code and the regulations thereunder.

 

  (k) Amendment. This Agreement may be amended only by mutual written agreement
of the parties.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Xerium Technologies, Inc. has executed this Restricted Stock
Units Agreement as of the date first written above.

 

Xerium Technologies, Inc.

By:

 

 

Name:

 

Title:

 

 

Acknowledged and agreed:

EMPLOYEE

By:

 

 

Name:

 